DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 16, 2022 has been entered. Applicant’s amendments to the claims have overcome the specification objections, claim objections, and 35 U.S.C. 112 (a) and (b) rejections set forth in the Non‐Final Office Action mailed December 15, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: in claim “aerial module” in claim 1, which is interpreted in light of the instant specification at (page 2, line 24), where “aerial module” is recited as an “unmanned aerial vehicle”, “electromagnetic emission measurement unit” in claim 1, which is interpreted in light of the instant specification at (page 12, lines 7-lines 12), where “electromagnetic emission measurement unit” is recited as a “coherent detector” and a “power detector”, and “means for receiving and transmitting wireless signals between the aerial module (1) and the ground-based station (2)”, which is interpreted in light of the instant specification at (page 13, lines 23-29), as 3G/4G communication modules, transceivers, IEEE 802.11 interface (Wi-Fi), ZigbeeTM brand modules, or BluetoothTM brand modules. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Reasons for Allowance
Claims 1-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 16, and 21 are allowable over prior art of record for its specific recitation of elements involved in the airborne system for the measurement and characterization of an antenna or electromagnetic wave radiation system. 
Although the closes prior art, Sharawi (US 20160088498 A1), teaches the limitations including the ground-based station (2), which in turn comprises (i) a flight control system (21) for the aerial module (1), (ii) a processing unit for processing the electromagnetic emission measurements using a set of electromagnetic emission measurement processing algorithms (25) and a computer application (24); (“A ground station, such as the base station 20, such as can be a laptop computer or other suitable personal computer, can be used to configure and control the flying and data processing received from the flying UAV 10, such as after mounting a suitable signal strength antenna 16 for the RSS radiation pattern measurements. The base station 20 can include a suitable transceiver, which can be any suitable type of radio frequency (RF) or wireless transceiver, to send and receive information, data and signals, and can include any suitable type of controller or processor, such as a microprocessor or a processor associated with, or incorporated into, any suitable type of computing device, such as, a personal computer” [0016], “The transceiver antenna 14 relays the RSS measurements in terms of coordinates and measured signal levels (RSS) back to the base station 20… The onboard controller 100 typically includes hardware platforms, as well as various positioning and data transfer algorithms, for the antenna radiation characterization. The coordinates of the UAV 10, as well as the measured RSS levels are relayed back to the ground station, such as the base station 20, for further processing.” [0023]), (c) means for transmitting and receiving wireless signals between the aerial module (1) and the ground-based station (2); (“A ground station, such as the base station 20, such as can be a laptop computer or other suitable personal computer, can be used to configure and control the flying and data processing received from the flying UAV 10, such as after mounting a suitable signal strength antenna 16 for the RSS radiation pattern measurements. The base station 20 can include a suitable transceiver, which can be any suitable type of radio frequency (RF) or wireless transceiver, to send and receive information, data and signals, and can include any suitable type of controller or processor, such as a microprocessor or a processor associated with, or incorporated into, any suitable type of computing device, such as, a personal computer, a programmable logic controller (PLC), application specific integrated circuit (ASIC) or the like.” [0016]), wherein the receiving antenna (112) is directed towards the at least one antenna or radiating system (5); (“Desirably, the tilt angle of the signal strength antenna 16 can be controlled by a separate motor, actuator or the like, under control of the central controller 102, to achieve angles which typically cannot easily be attained by the regular relatively stable controlled flight of the unmanned aerial vehicle.” [0020], In Fig. 1, it can be seen that the signal strength antenna 16, which is the receiving antenna, can be tilted towards the radiating system.), wherein the means for receiving and transmitting wireless signals between the aerial module (1) and the ground-based station (2) uses a frequency band selected from at least two different frequency bands in order to avoid overlap with a frequency of the electromagnetic field (E) radiated by the at least one antenna or radiating system (5); (“The base station 20 can include a suitable transceiver, which can be any suitable type of radio frequency (RF) or wireless transceiver, to send and receive information, data and signals” [0016]). 
Further, while Sharawi teaches using radio frequency as a means of communication, it does not teach selecting a frequency from two different frequencies. Sternowski (US 10067172 B1) teaches (“Third, the tester can check the spectral occupancy vs time of day at the in situ test site to verify that the test frequency is unoccupied. If the frequency is occupied by other strong signal power users, the tester can move the test frequency to a different frequency in the same band.” (12)). Sternowski teaches the limitations including (a) at least one aerial module (1) which travels from point to point of a measurement path (7), the aerial module comprising (i) a receiving antenna (112) which captures an electromagnetic field (E) radiated by the at least antenna or radiating system (5), (ii) an electromagnetic emission measurement unit (11) for receiving measurements of the electromagnetic field (E) radiated by the at least one antenna or radiating system, (iii) a positioning and guidance system (13) of the aerial module (1), and (iv) an aerial control device (15) which interfaces with the electromagnetic emission measuring unit (11), the positioning and guidance system (13), and a ground-based station (2); (“The far-field antenna characterization system comprises of an unmanned aircraft system (“UAS”) with a flight control system for receiving preprogrammed flight instructions for maneuvering the UAS within the far-field antenna pattern of the target antenna” (2), “UAS 104 includes flight control system 106, which is used to provide two-way communication between UAS 104 and base station 112… Flight control information including flight path information originating from base station 112 can be communicated to UAS 104 through a wired or wireless connection, or UAS 104 can be pre-programmed prior to flight… GPS lat/long/alt data is logged for the 3-dimensional point at which the power of the signal from target antenna 102 is measured.” (14-15), “A sensor module 110 can be mounted to UAS 104 for receiving signals from sensing antenna 108 and determining a power density pattern of the far-field antenna pattern of target antenna 102.” (8)), wherein the computer application (24) provides the antenna radiation pattern, the radiation source diagram (70) and/or the electromagnetic protection volume (61) of the at least one antenna or radiating system (5); (“Base station 112 can have a corresponding display in order to provide the tester or anyone else with a visual representation of the far-field pattern. Such data may be typically presented as 2D (single “slice”) or 3D graphical displays, as shown in FIGS. 5a and 5b respectively. Such a graph displays the gain (linear or logarithmic) versus angular displacement in a 2 or 3 dimensional coordinate reference system centered on the antenna center.” (26)). 
Sharawi further teaches wherein the positioning and guidance system (13) of the aerial module (]) comprises a global positioning system (131), a positioning system based on inertial sensors (132) a positioning system based on real-time satellite kinematic navigation (133) that exchanges information with a real-time satellite kinematic navigation base station (22) located at the ground-based station (2), and a positioning system based on photogrammetry (134), which sends information to the aerial control device (15) such that the positioning and guidance system provides a precise three- dimensional location of the aerial module (1) and georeferencing of the measurements of the electromagnetic field (E) radiated by the at least one antenna or radiating system (5) with an accuracy equal to or less than three centimeters; (“Within the control electronics of the UAV 10, such as on the onboard controller 100, controlling circuitry and programs, as stored in the associated memory thereon, can be used to calculate or determine, such as by or in associated with the central controller 102, the location of the UAV 10 in 3D space in terms of altitude, longitude and latitude.” [0019]). While Sharawi teaches providing the three-dimensional location of the aerial module, it does not teach using a GPS or other positioning systems, but Coutts et al. (US 20180183529 A1) teaches (“An antenna measurement system typically consists of transceivers, probes, an inertial measurement unit (IMU), altimeter, and GPS/GNSS” [0014], “antenna measurement system 300 may determine one or more second orientation parameters that are associated with the DUT (e.g., aircraft 100). These orientation parameters may include, but are not limited to the relative position of the antenna measurement system 300 in relation to aircraft 100, path loss from antenna 333 to antenna 120, the orientation of one or more antennas 120, the orientation of aircraft 100 (e.g., roll, pitch, yaw), the altitude and velocity of aircraft 100, the shape and makeup of aircraft 120, or any other suitable parameter related to aircraft 100 or antenna 120” [0020]). Further, Coutts teaches the limitations including wherein the electromagnetic emission measurement processing unit (23) characterizes the at least one antenna or radiating system (5) by processing the amplitude and/or phase of the electromagnetic field (B) radiated by the at least one antenna or radiating system (5); (“Measuring the phase of the antenna pattern of antenna 120 may enable antenna measurement system 300 to determine whether the antenna pattern produced by antenna 120 is elliptically or circularly polarized. Measuring the amplitude and phase of orthogonal signals may provide vector data, and from that it may be possible to characterize various aspects of the antenna pattern produced by antenna 120” [0021]) 
Further, A. Maheshwari et al. “Near field to far field transformation by asymptotic evaluation of aperture radiation field” teaches the limitations including wherein a set of electromagnetic emission measurement processing algorithms (25) comprises a near field-near field transformation algorithm (41) for obtaining a distribution of an electromagnetic field at an aperture of the at least one antenna, a near field-far field transformation algorithm (42) for obtaining an antenna radiation pattern and an algorithm for determining an electromagnetic protection volume (43) of the at least one antenna or radiating system (5); (“The measurement of an antenna far-field radiation pattern is an important topic in the development and manufacture of sophisticated antennas… The distribution of the radiated electromagnetic field from an antenna changes gradually with distance from the antenna. Distances from the antenna basically lie in two main regions: near-field and far-field regions.” (Section I, para. 2), “Indirect techniques, referred to as near-field techniques, are developed on the fact that the quality of a far-field or compact range can be determined by the near-field region measurements, and then these measurements can be converted by mathematical transformation to the equivalent far-field measurements” (Section I, para. 5)) 
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(Claim 1) wherein the electromagnetic emission measurement unit (11) comprises either (i) a coherent detector that measures the amplitude and/or phase of the electromagnetic field (E) radiated by the antenna or radiating system (5), measured at the measurement path (7), or (ii) a power detector that measures the amplitude of the electromagnetic field (E) radiated by the antenna or radiating system (5), measured at the measurement path (7).
(Claim 16) wherein the near field-near field transformation algorithm (41) for obtaining distribution of the electromagnetic field at the aperture of the at least one antenna calculates a distribution of currents characterizing the antenna or radiating system (5) by minimizing an FCaf cost function given by the following equation:                        
                             
                            F
                            C
                            a
                            f
                            =
                             
                            
                                
                                    
                                        
                                            E
                                            -
                                            
                                                
                                                    E
                                                
                                                ~
                                            
                                            (
                                            I
                                            q
                                            
                                                
                                                    M
                                                    e
                                                    q
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    ; where E represents the electromagnetic field (E) radiated by the antenna or radiating system (5) measured at the measurement path (7),                         
                            
                                
                                    E
                                
                                ~
                            
                        
                     represents the theoretical electromagnetic field calculated from the distribution of currents, Iq denotes the integral equations of the electromagnetic field that relate the theoretical electromagnetic field to the distribution of currents, and Meq represents the distribution of currents; and wherein when the FCaf cost function has a value less than a given tolerance, the theoretical electromagnetic field and the radiated electromagnetic field (E) are considered to be sufficiently similar so that the current distribution enables the radiated electromagnetic field (E) to be modelled with an accuracy of less than or equal to the given tolerance.
(Claim 21) (ii) defining a measurement path (7) around the at least one antenna or radiating system (5) to be measured and characterized; (iii) directing the receiving at least one antenna (112) towards the antenna or radiating system (5); (iv) obtaining a measurement of the electromagnetic field (E) radiated by the at least one antenna or radiating system (5) by means of the electromagnetic emission measurement unit (11); (v) sending the measurement of the electromagnetic field (E) radiated by the at least one antenna or radiating system (5) and a precise three-dimensional location of the aerial module (1) to the ground-based station (2) with the means for transmitting and receiving wireless signals (3); (vi) processing the measurement of the electromagnetic field (E) radiated by the antenna or radiating system (5) in the electromagnetic emission measurement processing unit (23) to obtain the radiation pattern, the distribution of the electromagnetic field at the plane of aperture (71) and the electromagnetic protection volume (61) of the at least one antenna or radiating system (5). by means of the set of electromagnetic emission measurement processing algorithms (25) 
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662